OPINION — AG — IN THE FACT SITUATION HEREINABOVE OUTLINED, INDEPENDENT SCHOOL DISTRICT NO. 14 OF JEFFERSON COUNTY, OKLAHOMA, IS NOT ENTITLED TO RECEIVE ANY PART OF THE PROCEEDS OF THE SALE, BY THE BOARD OF EDUCATION OF INDEPENDENT SCHOOL DISTRICT 5 OF LOVE COUNTY, OKLAHOMA, OF BUILDINGS ACQUIRED BY SAID DISTRICT I-5 UPON THE ANNEXATION OF ALL OF THE TERRITORY COMPRISING INDEPENDENT SCHOOL DISTRICT 2 OF LOVE COUNTY, TO SAID DISTRICT I-5; AND THAT, SINCE SUCH BUILDING WERE NOT ACQUIRED BY SAID DISTRICT I-5 THROUGH THE ISSUANCE OF ITS BONDS, OR FROM ANY FUND ACCOUNT OF SAID DISTRICT I-5, THE PROCEEDS OF THE SALE THEREOF BY THE BOARD OF EDUCATION OF DISTRICT I-5 WOULD NOT BE SUBJECT TO BE DEPOSITED IN SUCH A " FUND ACCOUNT ", AS THAT TERM IS USED IN 62 O.S.H. 335, AND WOULD NOT BE SUBJECT TO THE RULE OF LAW ANNOUNCED AND APPLIED IN THE CASES OF STATE EX REL. GRIMES ET AL. V. BOARD OF EDUCATION (99 P.2d 876) ETC . . . . SO THAT, UNDER THE PROVISIONS OF INDEPENDENT SCHOOL DISTRICT FIVE OF LOVE COUNTY, TO THAT EFFECT, OR IN THE ABSENCE OF SUCH A RESOLUTION, THE TREASURER OF SAID SCHOOL DISTRICT SHOULD BE DEPOSIT SUCH PROCEEDS IN THE GENERAL FUND OF SAID SCHOOL DISTRICT FOR THE FISCAL YEAR DURING WHICH THEY WERE RECEIVED BY SAID BOARD OF EDUCATION, WHERE THEY WOULD BE TREATED OTHER REVENUES RECEIVED BY SUCH DISTRICT, DURING THAT FISCAL YEAR, FROM SOURCES OTHER THAN AD VALOREM TAXATION. CITE:  62 O.S.H. 335, 70 O.S.H. 7-3, 70 O.S.H. 7-4 (JAMES HARIN)